Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields US 10,382,196 in view of Hsu US 10,540,504 .

As per claims 1, 8, 15 Shields teaches A computer-implemented method for encrypting and decrypting data during an active data communication, comprising: receiving seed data; extracting a plurality of first seed bits from the seed data; using the extracted first seed bits to index into a first index location of first one-time pad (OTP) data and obtain system setup random data from the first OTP data; defining system configuration information including a plurality of cipher parameters based on the system setup random data, wherein the plurality of cipher parameters include encryption cipher parameters and decryption cipher parameters; and encrypting or decrypting the data based, respectively, at least on the encryption cipher parameters or the 
Shields does not explicitly disclose an index location.

Hsu teaches that the seed data may be used to index a first index location of first one time pad data and obtain system setup random data from the first OTP data. (Column 6 lines 15-38; Column 14 lines 38-63) (teaches key and algorithm table according to index rather rather than system or generator)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the index of Hsu with Shields because it takes less processing power.As per claims 2, 9, 16 Shields teaches The method of claim 1, further comprising: determining whether the plurality of cipher parameters are to be updated based on a parameter update rate included in the defined system configuration information; and automatically updating some or all of the plurality of cipher parameters in response to determining that the plurality of cipher parameters are to be updated.  (Column 10 lines 27-30)  (updates after communication session)As per claims 3, 10, 17 Shields teaches The method of claim 2, wherein automatically updating some or all of the plurality of cipher parameters comprises: using the extracted first seed bits to further obtain, from the first OTP data, a starting index of second OTP data, using the starting Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields US 10,382,196 in view of Hsu US 10,540,504 in view of Guajardo Merchan US 10,833,851.

As per claims 5, 12, 19 Guajardo Merchan teaches The method of claim 1, further comprising permanently deleting the first plurality of first seed bits from the seed data.  (Column 15 lines 5-15)  (erases seed data)   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the erasure of Guajardo Merchan with the prior combination because it increases security.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439